UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7107


STEVEN TODD ASHWORTH,

                Petitioner - Appellant,

          v.

DAVID BERKEBILE, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.      Irene C. Berger,
District Judge. (5:09-cv-01106)


Submitted:   January 31, 2012             Decided:   February 2, 2012


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven Todd Ashworth, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Steven Todd Ashworth, a federal prisoner, appeals the

district     court’s   order   accepting   the   recommendation   of    the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2011) petition.         We have reviewed the record

and   find   no   reversible   error.      Accordingly,   we   affirm   the

district court’s judgment.       See Ashworth v. Berkebile, No. 5:09-

cv-01106 (S.D.W. Va. Aug. 11, 2011).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                  AFFIRMED




                                     2